canteen lt shou bat co-co sil -03 -coe date dec i999 department of the treasury internal_revenue_service washington d c contact person id number telephone number employer_identification_number eo area office legend n pa r dear applicant this is in response to your letter dated date wherein you requested a ruling as to the tax consequences of the proposed transactions described below m was established effective as of date under a_trust agreement between n and o as trustee bank m is a voluntary employees_beneficiary_association veba and is exempt from federal_income_tax under sec_501 of the internal_revenue_code per a determination issued by the service on date up until now m has been used exclusively as a funding vehicle for the payment of welfare benefits for certain retired employees of n and its affiliated companies inasmuch as m was originally intended to benefit retirees only the exemption application on form_1024 stated that its purpose was to fund medical dental and life_insurance benefits for eligible retirees and their dependents no mention was made of active employees however the trust agreement included with the application specifically states that the trust may be used as a funding mechanism for both active and retired employees n sponsors and maintains a group_health_plan health plan for the benefit of its active and retired employees and the active and retired employees of its affiliated companies prior to date the health plan was fully insured under a policy issued by an insurance_company p the p policy was originally issued effective on or around date and was most recently reissued effective date benefits under the p policy included comprehensive medical and dental prescription drug and death_benefits policy premiums were paid through a combination of contributions from n and covered individuals as part of the group policy n and p executed a rider to the policy dated date and effective date which required that a premium stabilization reserve the p reserve be established the p policy is a welfare_benefit_fund as defined in sec_419 e of the code the purpose of the p reserve was to help avoid fluctuations in the annual premiums charged for coverage as of the end of each policy year the p reserve was credited or charged with any net surplus or deficit based on that yeat s claims experience service expense and interest credited on the reserve balance to the extent the p reserve fell below the established reserve level for any policy year n was required to contribute an additional premium to p alt amounts paid_by n to p including amounts credited to the p reserve were fully deducted by n under sec_162 or sec_419 of the code for the years in which the amounts were paid in compliance with revrul_69_382 1969_2_cb_28 ending december both the health plan and n have taxable years effective date or date with respect to employees employed in the o at division of n n terminated the p policy and began self-insuring benefits under the health plan that time n was informed that p would not complete the final accounting under the policy until sometime around date and that any surplus credited to the p reserve would not be payable until that accounting was finished as a result of an apparent administrative oversight on the part of p n was not notified until date that p continued to hold a surplus in the p reserve and that such surplus was currently payable as of april the total value of the p reserve was approximately dollar_figure of that amount an estimated dollar_figure was attributable to the period beginning date and ending date during which the p policy only covered employees of beneficiaries n’s q division and their in a fax submission on date your attorney informed us that the p reserve was wired by p directly to m during june n intends to apply that amount as an offset to the employer_contribution otherwise due to m for calendar_year you have indicated previously that pursuant to the terms of the trust agreement the transferred p reserve will be used exclusively to provide life medical dental iong term disability and other permissible welfare benefits to active and retired employees and their beneficiaries n also sponsors and maintains a fully insured long term disability plan the ltd pian for the benefit of its active employees and the active employees of its affiliated companies eligible employees who become disabled while actively at work may receive a specified percentage of their monthly pre-disability earnings up to a maximum dollar amount per month for the duration of their disability not to exceed the maximum benefit period the percentage of pre-disability earnings payable under the ltd plan varies depending upon the employee's employment classification and the maximum benefit period varies depending the age of the individual at the time of disability eligible employees are not required to contribute to the plan however individuals employed in certain employment classifications may choose to contribute additional premiums in order to increase their level of disability benefits effective on or around date r an insurance_company was selected as the insurance carrier for the ltd plan and a policy was issued to n the ltd policy was most recently reissued effective date r continued to serve as the ltd insurance carrier until date at which time s became the new carrier the rltd policy is a welfare_benefit_fund as defined in sec_419 e of the code as part of the r ltd policy n and r entered into a claims fluctuation reserve agreement the r reserve made effective date for the purpose of stabilizing the amount of monthly premiums payable under the policy as of each policy renewal date the r reserve was credited or charged with any net surplus or deficit based on that yeat s claims experience service expense and interested credited on the reserve balance pursuant to the terms of the r reserve agreement any surplus reserve is paid directly to n approximately one year after the date the policy is terminated the value of the r reserve is estimated to be approximately dollar_figure and is expected to be paid on or around april all amounts paid_by n to r including amounts credited to the r reserve were deducted by n under sec_162 or sec_419 of the code in compliance with revrul_69_382 the ltd plan also has a taxable_year ending december n proposes to enter into an agreement with r whereby r will transfer the surplus r reserve directly to m's trustee the agreement will prohibit the transfer of any portion of the r reserve to n or of any of its affiliated companies in accordance with the terms of the trust agreement the transferred r reserve will be used for the exclusive purpose of providing life medical dental long term disability and other permissible welfare benefits to active and retired employees and their beneficiaries in a letter dated date n was formally notified by r that it was in the process of a demutualization pursuant to which r would cease to be a mutual corporation and would instead become a stock corporation as part of that demutualization n as a former policyholder will be entitled to approximately big_number shares of common_stock of r the demutualization proceeds the demutualization proceeds will be payable following the completion of r's initial_public_offering n has elected to receive the value of its shares of common_stock in cash further n has directed r to deposit the cash amounts in an interest bearing account pending the receipt of a letter_ruling from the service with respect to the matters raised herein n proposes that the demutualization proceeds be transferred directly to the m's trustee in accordance with the trust agreement the transferred amounts will be used for the exclusive purpose of providing life dental long term disability and other permissible welfare benefits to active and retired employees and their beneficiaries in the fax submission of date your attorney also informed us that in connection with the demutualization of r n has received a cash dividend check in the amount of approximately dollar_figure n proposes to endorse that check over to purpose of providing life medical long term disability and other welfare benefits to active and retired employees and their beneficiaries the trustee to be used for the you have requested the following rulings the transfer of the p reserve the r reserve and the demutualization proceeds to m will not result in the imposition upon n of the excise_tax under sec_4976 m will not incur any unrelated_business_taxable_income under sec_512 of the code from the receipt of the p reserve the r reserve and the demutualization proceeds m may be used as a funding mechanism for both active and retired employees even though the form_1024 application stated that m would be used exclusively for eligible retirees and their dependents sec_4976 of the code imposes a tax on an employer for any disqualified_benefit provided under a welfare_benefit_fund maintained by such employer the term disqualified_benefit includes in pertinent part any portion of a welfare fund reverting to the benefit of the employer see code sec_4976 the term welfare_benefit_fund has the same meaning set forth in sec_419 both the p health insurance_policy and the r long term disability policy constitute welfare_benefit funds within the meaning of code sec_419 sec_4976 was added to the code by the deficit_reduction_act_of_1984 defra the house and senate committee reports on defra provide no guidance as to the meaning of reverting to the benefit of the employer however the joint_committee on taxation bluebook on defra included the following interpretation of sec_4976 lf an amount is paid_by a fund to another fund for the purpose of providing welfare benefits to employees of the employer then the payment is not to be considered a reversion on taxation cong 2d sess general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite staff of the joint_committee technical corrections to code sec_4976 were made by section a of the tax_reform_act_of_1986 however the house report explaining these changes described existing law as providing that a portion of a welfare_benefit_fund is not considered to revert to the benefit of an employer merely because it is applied in accordance with the plan to provide welfare benefits to employees or their beneficiaries h_r rep no cong 1st sess c b vol pincite the senate report includes a similar statement s -rep no cong sess c b vol pincite inasmuch as the funds credited to the p reserve have been transferred directly to m and the funds in the r reserve will be so transferred by the respective insurance_companies and because all amounts credited to m will be used for the exclusive benefit of eligible persons thereunder the transfer of such reserve funds should not subject n or any of its affiliates to the percent excise_tax under sec_4976 of the code n proposes that the demutualization proceeds be transferred directly to m and that such proceeds be used exclusively for the purpose of providing welfare benefits to eligible persons under the terms of the m trust agreement n will not have any control_over such proceeds accordingly the transfer of the demutualization proceeds to m should not subject n or any of its affiliates to the percent tax under sec_4976 of the code for the same reasons that the transfer of the premium stabilization reserves does not result in the imposition of the excise_tax sec_511 of the code imposes a tax on the unrelated_business_taxable_income defined in sec_512 of organizations exempt from tax under sec_501 c sec_512 of the code defines the term unrelated_business_taxable_income to mean the gross_income derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption sec_1_513-1 of the income_tax regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income further it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one the service from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes whether the activities productive of gross_income contribute importantly to such purposes depends in each case upon the facts and circumstances involved for this relationship to exist the production or the performance of sec_512 a of the code provides that in the case of an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_income less the deductions allowed by chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with the modifications set forth in certain paragraphs of sec_512 b sec_512 of the code provides that for purposes of subparagraph a the term exempt_function_income means the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes for which the organization is tax exempt such term also means all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization computed as if the organization were subject_to sec_512 which is set_aside in the case of a sec_501 organization to provide for the payment of life sick accident or other_benefits for a purpose other than that just described such amount shall be included under subparagraph a in unrelated_business_taxable_income for the taxable_year if during the taxable_year an amount which is attributable to income so set_aside is used pursuant to sec_61 of the code n is required to include the p reserve the r reserve and the demutualization proceeds in gross_income see also revrul_73_599 c which holds that a policyholder must include in gross_income amounts payable from a retired_lives_reserve account and premium stabilization reserve where the insurance_contract does not expressly prohibit the return of such funds to the policyholder this rule applies even though the percent excise_tax under code sec_4976 will not apply if such amounts are transferred directly to m inasmuch as such amounts are includable in n’s gross_income the transfer of such funds to m should be considered an employer_contribution as described in sec_1_512_a_-5t q a-3 b of the temporary regulations and exempt_function_income within the meaning of code sec_512 a b the exemption application of m on form_1024 stated that the veba was to be used asa funding vehicle for certain retirees of n and its affiliates and their eligible dependents however under the terms of the trust agreement for m which was included as part of the exemption application m is not limited to fund benefits for retirees only accordingly n proposes to use m without further modification to fund benefits for both active employees and retires and their eligible dependents based on the foregoing we are able to rule as follows the transfer by n of the p reserve the r reserve and the demutualization proceeds including the cash dividend check referred to in your recent fax submission will not result in the imposition upon n of the excise_tax under sec_4976 of the code except to the extent that sec_513 of the code may be applicable m will not incur any unrelated_business_taxable_income under sec_512 from the teceipt of the p reserve the r reserve and the demutualization proceeds m may be used as a funding vehicle for both active and retired employees of n and its affiliates even though the exemption application on form_1024 stated that m would be used exclusively to fund benefits for eligible retirees and their dependents this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to your eo area office which deals with exempt_organizations matters we are sending a copy of this ruling to your eo area office because this letter could resolve any questions about your tax status you should keep it with your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested sec_6110 of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely gerald v sack manager exempt_organizations technical branch
